
	

115 S3512 IS: Increased Aviation Safety through Contract Towers Act
U.S. Senate
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3512
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2018
			Ms. Cortez Masto (for herself, Mrs. Fischer, Ms. Duckworth, Mr. Wyden, Mr. Crapo, Mr. Moran, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend title 49, United States Code, to authorize grants from the small airport fund for the
			 construction or improvement of
			 a nonapproach control tower.
	
	
		1.Short title
 This Act may be cited as the Increased Aviation Safety through Contract Towers Act.
 2.Construction of certain control towersSection 47116(d) of title 49, United States Code, is amended by adding at the end the following:  (3)Control tower constructionNotwithstanding any provision of section 47124(b)(4)(A), the Secretary may provide grants under this section to an airport sponsor for the construction or improvement of a nonapproach control tower, as defined by the Secretary, and for the acquisition and installation of air traffic control, communications, and related equipment to be used in that tower. Such grants shall be subject to the distribution requirements of subsection (b) and the eligibility requirements of section 47124(b)(4)(B)..
		
